Citation Nr: 0702899	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  04-44 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an initial rating higher than 20 percent 
for peripheral vascular insufficiency, right leg (cold injury 
residuals).  

3.  Entitlement to an initial rating higher than 20 percent 
for peripheral vascular insufficiency, left leg  (cold injury 
residuals).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1951 to February 
1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of May and July 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.       

The PTSD claim is REMANDED to the RO, via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The veteran's peripheral vascular insufficiency (cold injury 
residuals) is manifested in each lower extremity by 
arthralgia or other pain, numbness, or cold sensitivity, plus 
two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, and X-ray abnormalities (osteoporosis, 
subauricular punched out lesions or osteoarthritis).


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for peripheral 
vascular insufficiency, right leg (cold injury residuals), 
are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.3, 4.104, Diagnostic Code 7122 (2006).      

2.  The criteria for a 30 percent rating for peripheral 
vascular insufficiency, left leg (cold injury residuals), are 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.3, 4.104, Diagnostic Code 7122 (2006).      




REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises from a May 2004 rating decision, which, 
among other things, granted service connection for peripheral 
vascular disease insufficiency, both legs, characterized as 
cold injury residuals, and assigned an initial 20 percent 
rating for each lower extremity, effective December 10, 2002, 
the date on which the original service connection claim was 
filed.  The veteran seeks higher initial evaluations for 
those disabilities.  Thus, this appeal is akin to that in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999), and the 
Board considers "staged" ratings for various periods of 
time since the filing of the original (December 2002) service 
connection claim, forward, as evidence warrants.  As no 
rating can precede December 10, 2002 (generally, the 
effective date is the date of filing of the claim, or the 
date on which entitlement is shown, whichever is later - see 
38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2006)), 
the Board's discussion below is generally limited to 
pertinent evidence dated around December 2002, forward.  

Service-connected bilateral leg disabilities are evaluated 
under 38 C.F.R. § 4.104, Diagnostic Code 7122 (2006), as cold 
injury residuals.  The highest permissible rating of 30 
percent requires evidence of arthralgia or other pain, 
numbness, or cold sensitivity, plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, and X-ray 
abnormalities (osteoporosis, subauricular punched out lesions 
or osteoarthritis).

Note (1) to Diagnostic Code 7122 instructs that amputation of 
fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy, be evaluated under other diagnostic codes.  Also, 
other disabilities that have been diagnosed as the residual 
effects of cold injury, such as Raynaud's phenomenon, muscle 
atrophy, etc., must be evaluated, unless they are used to 
support an evaluation under Diagnostic Code 7122.  Note (2) 
to Diagnostic Code 7122 states that each affected part is to 
be evaluated separately and the ratings combined in 
accordance with 38 C.F.R. § 4.25 and § 4.26.

During the pendency of this appeal, service connection was 
granted for degenerative joint disease of the ankles, deemed 
as cold weather injury residuals.  A 10 percent rating was 
assigned, effective December 20, 2004.  See October 2005 
rating decision.  The evidence, to date, does not indicate 
arthritis or degenerative changes at other site(s) (that is, 
other than the ankles) in the lower extremities that a 
clinician has explicitly stated is/are associated with cold 
injury.  However, the grant of service connection for 
bilateral degenerative joint disease in the ankles and the 
assignment of a separate compensable rating for that 
disability is consistent with the Notes to Diagnostic Code 
7122, and degenerative joint disease in the ankles cannot be 
employed as one of the two minimum manifestations (tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, and X-ray abnormalities 
(osteoporosis, subauricular punched out lesions or 
osteoarthritis)) required, in addition to arthralgia or other 
pain, numbness, or cold sensitivity, to result in a 30 
percent rating.   

The veteran's primary complaints are numbness and cold 
sensitization in the lower extremities, exacerbated in a cold 
environment.  The veteran reports sleep disturbance at times 
due to foot discomfort and wears thick socks.  The January 
2004 VA "cold injury protocol" examination report documents 
the veteran's complaints of excessively sweaty plantar feet, 
and the Board finds that that is competent evidence 
indicative of hyperhidrosis.  The January 2004 and February 
2005 VA examination reports document a clinical finding of 
fungal infection of the bilateral big toes.  While the 
February 2005 examination was not specific to evaluation of 
cold injury residuals, the January 2004 examination was, and 
the fact that the examiner noted in 2004 such evidence, in 
the Board's opinion, could reasonably be construed to mean 
that the fungal infection could be deemed "nail 
abnormalities" for the purposes of evaluation under 
Diagnostic Code 7122.  No clinician has stated to the 
contrary.  Also, the evidence demonstrates that the veteran 
has circulatory abnormality that includes manifestation of 
stasis pigmentation and eczema.  See October 2005 VA 
examination report.  As with fungal nail infection, stasis 
pigmentation and eczema noted in October 2005 has not been 
clinically disassociated with the service-connected cold 
injury residuals.       

Based on the foregoing, and resolving any reasonable doubt 
favorably (38 C.F.R. § 4.3), the Board concludes that the 
evidence demonstrates at least two of the additional 
manifestations required for a 30 percent rating under 
Diagnostic Code 7122.  The highest schedular rating of 30 
percent permitted in Diagnostic Code 7122 is granted, for 
each leg.  The Board has considered whether any alternate 
Codes would allow for a more favorable evaluation, but 
concludes the rating schedule does not provide one.

Finally, the Board acknowledges that, in November 2006, the 
veteran submitted additional medical records directly to the 
Board, without an explicit waiver of his right to initial RO 
review thereof.  Because the Board is granting the highest 
schedular evaluation under Diagnostic Code 7122 for each 
lower extremity, the Board concludes that there is no 
prejudice to the veteran in so doing.  Moreover, of these 
additional records, only the January 2005 nerve conduction 
velocity (NCV) study and electromyograph (EMG) study results 
appear to be directly material to the claim and those records 
are duplicate copies.  The July 2005 record of Dr. Valentin 
is also a duplicate copy.  The September 2005 record of Dr. 
Valentin and July 2006 record of Dr. Giles-Toro (this doctor 
himself wrote that he did not treat the veteran for cold 
injury residuals) are new records.  The Board finds that 
deferral of appellate adjudication for initial RO review of 
those records would merely delay adjudication without 
benefiting the veteran.  Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  Those records, while more contemporaneous 
than those already in the claims file, essentially duplicate 
what is of record in terms of substantive content.  They 
concern the veteran's atherosclerosis and stenotic disease in 
the lower extremities (for instance, both contemporaneous VA 
and private clinical records document occlusion and stenosis, 
although the private clinical records do specifically address 
their manifestation in the lower legs) and the information 
contained therein would not (and cannot) result in a more 
favorable evaluation under Diagnostic Code 7122, as they do 
not explicitly address the manifestations required in the 
rating criteria.         

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has.  38 C.F.R. § 3.159(b)(1).  Notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The appeal as to cold injury residuals arises from the May 
2004 rating decision granting service connection.  Where, as 
here, VA receives a notice of disagreement that raises a new 
issue different from the one for which the claim was filed 
(that is, a higher initial rating), the law requires VA to 
take proper action and issue a Statement of the Case (SOC) if 
the disagreement is not resolved, which was done here, but VA 
is not required to provide notice of the information and 
evidence needed to substantiate the new issue. VAOPGCPREC 8-
03 (Dec. 22, 2003).

The SOC provided the specific rating criteria governing the 
claim and explained why a rating higher than 20 percent is 
denied.  That letter also cited 38 C.F.R. § 3.159, from which 
the "fourth element" notice requirement (notice that a 
claimant may submit evidence pertinent evidence he has) is 
derived.  The veteran was sent a Supplemental SOC (SSOC) in 
May 2006 explaining that a rating higher than 20 percent 
remains denied.  In a September 2006 letter, which included 
notice of criteria on assignment of disability ratings and 
effective dates for degree of disability and service 
connection consistent with Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the veteran was advised that he can send any 
additional evidence to the Board.  He exercised his right to 
do so, and, as discussed earlier, the Board has considered 
the submitted records.   

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes VA and private clinical records, VA 
examination findings appropriate to the cold injury residuals 
claim, and the veteran's statements.  Where the veteran has 
identified non-federal sources of evidence pertinent to his 
"frostbite" claim, VA has responded appropriately with 
claim development assistance, and the record does not 
indicate the existence of additional records that are not in 
the claims file and which the veteran desires VA to review.  
Based on all of the foregoing, the Board concludes that the 
duty to assist was met.


ORDER

Increased ratings of 30 percent, but no higher, for 
peripheral vascular insufficiency, for each leg (cold injury 
residuals), are granted.


REMAND

Service connection for PTSD requires (a) specific diagnosis 
of PTSD consistent with the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. (DSM-IV); (b) clinical evidence of an 
etiological link between the diagnosis and an in-service 
stressor; and (c) credible supporting evidence that the 
stressor occurred.  38 C.F.R. § 3.304(f) (2006).  

The veteran's DD Form 214 reflects multiple citations, 
including combat-action awards (Purple Heart; Combat 
Infantryman Badge).  Based on such official evidence of 
combat action, there is no need to verify the veteran's 
claimed stressor.  If the evidence establishes combat 
activity and the claimed stressor is related thereto, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, and hardships of such service, 
then the veteran's lay testimony alone may establish the 
occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. 
§ 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

That said, the issue in this case is whether the veteran does 
now have PTSD.  The record, to date, includes private 
clinical evidence of treatment for PTSD (Dr. Brignoni), and 
as well, VA clinical evidence that the veteran does not meet 
DSM-IV criteria for a PTSD diagnosis, which is one criterion 
for service connection for PTSD, and in fact, reflects no 
psychiatric disorder diagnosis at all.  See January 2004 VA 
PTSD examination report.  However, 2005 VA outpatient 
treatment records reflect a diagnosis of depression even 
where the clinician noted the veteran's reported combat 
stress.  Therefore, under the circumstances of this case, the 
rationale and bases purportedly supporting a PTSD diagnosis 
is highly material.  

The veteran has reported that Dr. Brignoni has treated him 
for PTSD since 2003.  See VA Form 21-4142 signed in June 
2004.  The record, however, reflects two brief reports from 
Dr. Brignoni dated in June 2004 and March 2005, which 
essentially state that the veteran has PTSD associated with 
combat action and reiterate reported service experiences 
found elsewhere in the record.  Where, as here, the veteran 
has identified a pertinent treatment provider and there is 
basis to suggest that the records of such treatment are 
incomplete, then VA has a duty to assist him in securing the 
missing evidence.  Also, in light of official evidence of 
combat action, the Board is of the opinion that complete 
records of the sole treatment provider to date who has 
diagnosed PTSD should be thoroughly reviewed along with the 
negative VA clinical opinion before the claim is adjudicated 
on its merits.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

Accordingly, the PTSD claim is REMANDED for the following 
actions:

1.  Ensure that any additional, and more 
contemporaneous, VA clinical records are 
associated with the claims file.  

2.  Ask the veteran to execute another 
authorization form to enable VA to obtain 
Dr. Brignoni's complete treatment records.  
The inquiry to Dr. Brignoni should 
explicitly request complete copies of all 
treatment records, and not merely a 
summary of prior treatment or letter 
reflecting the diagnosis prepared in 
response to the inquiry.  

3.  Schedule the veteran for another 
examination to determine whether he meets 
the diagnostic criteria for PTSD based on 
his combat experiences in Korea.  The 
claims folder should be made available to 
the examiner.  The examiner should 
specifically indicate whether the veteran 
meets the diagnostic criteria for PTSD, 
and the basis for that opinion.

4.  After completing all of the above, 
readjudicate the PTSD claim based on a 
review of the entire record.  If the 
benefit sought remains denied, then 
provide the veteran and his representative 
an updated Supplemental Statement of the 
Case (SSOC).  Provide the veteran and his 
representative an opportunity to respond.  
Then, if in order, return the appeal to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  All claims remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


